DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of an upstream external video processing device coupled to an interface of the UFP device; and a downstream external video processing device coupled to an interface of the DFP device; … transmit the at least one of video information and audio information for processing by the external video processing device; receive, via the interface of the UFP device, at least one of processed video information and processed audio information from the upstream external video processing device; and transmit, via the extension medium, the at least one of processed video information and processed audio information to the DFP device or to the downstream external video processing device as claimed in independent Claim 1; . an external video processing device interface configured to be coupled to an external video processing device; wherein the DFP device is configured to: receive, via the external video processing device interface, at least one of de-processed video information and de-processed audio information from an external video processing device, wherein the external video processing device received at least one of processed video information and processed audio information via the extension medium as claimed in Claim 6;  an external video processing device interface configured to be coupled to an external video processing device; 1698003 docx-22-wherein the DFP device is configured to: receive, via the extension medium, at least one of processed video information and processed audio information; transmit, via the external video processing device interface, the at least one of processed video information and processed audio information for processing by an external video processing device; receive, via the external video processing device interface, at least one of de-processed video information and de-processed audio information from the external video processing device as claimed in Claim 8.  The closest prior art, Choate (“VES DisplayPort Technology and Compliance Program Update”, Dec. 10, 2014), discloses displayport, upstream facing port device (UFP device), and downstream facing port device (DFP device).  However, it fails to disclose external video processing devices coupled to the UFP/DFP device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613